1    DANA A. SUNTAG, (State Bar No. 125127)
     JOSHUA J. STEVENS, (State Bar No. 238105)
2    HERUM\CRABTREE\SUNTAG
3    A California Professional Corporation
     3757 Pacific Avenue, Suite 222
4    Stockton, California 95207
     Telephone: (209) 472-7700/Facsimile: (209) 472-7986
5    dsuntag@herumcrabtree.com
6    jstevens@herumcrabtree.com

7    Attorneys for Defendants
     CITY OF STOCKTON, DANIEL
8
     BURKE, PATRICK FRANDO, and
9    ABEL HINOJOS

10                            UNITED STATES DISTRICT COURT
11                          EASTERN DISTRICT OF CALIFORNIA
12   KEVIN BRASLEY, an individual; ANTONIA            Case No.: 2:20-cv-01967-JAM-CKD
     BRASLEY, an individual; ANTONIO
13   BRASLEY, an individual; KENNETH                  STIPULATION AND ORDER
     BRASLEY, an individual; ISAAC BRASLEY,           REGARDING PLAINTIFFS FILING A
14   an individual; ANTEVIN BRASLEY, an
     individual;                                      SECOND AMENDED COMPLAINT
15
16                    Plaintiffs,                     [no hearing requested]

17         v.

18   CITY OF STOCKTON, a municipal
     corporation; DANIEL BURKE, in his
19   individual capacity as a law enforcement
     officer; PATRICK FRANDO, in his individual
20   capacity as a law enforcement officer; ABEL
     HINOJOS, in his individual capacity as a law
21   enforcement officer; SAN JOAQUIN
     COUNTY, a municipal corporation; Doe 1
22   through 50, inclusive,
23                   Defendants.
24
25
26
27
28                                                1
     STIPULATION AND ORDER REGARDING PLAINTIFFS
     FILING A SECOND AMENDED COMPLAINT
1           Plaintiffs Kevin Brasley, Antonia Brasley, Antonio Brasley, Kenneth Brasley,
2    Isaac Brasley, and Antevin Brasley (collectively “Plaintiffs”); Defendants City of
3    Stockton, Daniel Burke, Patrick Frando, and Abel Hinojos (collectively the “City
4    Defendants”); and Defendant San Joaquin County (the “County”) (jointly, “the Parties”),
5    by and through their counsel of record, stipulate as follows:
6                                            RECITALS
7           1.     On October 1, 2021, Plaintiffs filed this lawsuit.
8           2.     On March 9, 2021, Plaintiffs filed their operative First Amended Complaint
9    (“FAC”).
10          3.     On March 15, 2021, current counsel for the City Defendants substituted
11   into this case. (ECF Nos. 25, 26, 27, and 28.)
12          4.     On April 12, 2021, the County filed an Answer to Plaintiffs’ FAC. (ECF
13   No. 32.)
14          5.     The City Defendants believe that multiple claims for relief in Plaintiffs’ FAC
15   are subject to a motion to dismiss or a motion for judgment on the pleadings.
16          6.     Pursuant to Judge Mendez’s standing “Order Re Filing Requirements”
17   (ECF No. 3-2), counsel for the City Defendants conducted multiple meet and confer
18   efforts with Plaintiffs’ counsel to attempt informally to resolve these issues.
19          7.     Plaintiffs’ counsel is in agreement to make some amendments to the FAC,
20   as Plaintiffs and the City Defendants seek to resolve their disagreements without the
21   need for law and motion. Plaintiffs’ counsel has agreed to (a) dismiss Officer Burke from
22   Claims I, II, III, VI, VIII, and IX; (b) dismiss Claim IV (denial of medical care) in its
23   entirety; and (c) combine claims VIII and IX (false imprisonment and false arrest) into a
24   single claim, since false imprisonment and false arrest are treated as a single claim
25   under California law.
26
27
28                                                 2
     STIPULATION AND ORDER REGARDING PLAINTIFFS
     FILING A SECOND AMENDED COMPLAINT
1             8.    Pursuant to a previous stipulation and order extending the City
2    Defendants’ time to respond to the FAC (ECF No. 31), the City Defendants’ response to
3    the FAC is due on or before May 6, 2021.
4             9.    The Parties believe the most cost effective and convenient way to
5    accomplish the amendments Plaintiffs have agreed to is for Plaintiffs to file a Second
6    Amended Complaint (“SAC”) to reflect those amendments, since the amendments are
7    not purely dismissals. The Parties request 30 days for Plaintiffs to file their SAC.
8             10.   The Parties agree the City Defendants should then have 28 days to
9    respond to Plaintiffs’ SAC. The Parties further agree that since the claims against the
10   County will be unchanged, the County should not be required to file an Answer to
11   Plaintiffs’ SAC, but reserves the right to do so.
12                                         STIPULATION
13            1.    IT IS STIPULATED AND AGREED that the City Defendants are excused
14   from responding to Plaintiffs’ FAC.
15            2.    IT IS FURTHER STIPULATED AND AGREED that Plaintiffs shall file their
16   SAC by no later than June 4, 2021.
17            3.    IT IS FURTHER STIPULATED AND AGREED that the City Defendants
18   have 28 days following the filing of Plaintiffs’ SAC to move, plead, or otherwise respond
19   to it.
20            4.    IT IS FURTHER STIPULATED AND AGREED that the County is excused
21   from responding to Plaintiffs’ SAC, but may file an Answer to the SAC if the County
22   chooses to do so.
23
24
25
26
27
28                                                 3
     STIPULATION AND ORDER REGARDING PLAINTIFFS
     FILING A SECOND AMENDED COMPLAINT
1           IT IS SO STIPULATED.
2    As authorized on: April 5, 2021                  POINTER & BUELNA, LLP
3                                                     By: /s/ - Patrick M. Buelna
                                                             Patrick M. Buelna
4                                                            Attorney for Plaintiffs
5
     DATED: April 5, 2021                             HERUM\CRABTREE\SUNTAG
6
                                                      By: /s/ - Joshua J. Stevens
7                                                             Joshua J. Stevens
                                                              Attorney for Defendants
8                                                             CITY OF STOCKTON, DANIEL
9                                                             BURKE, PATRICK FRANDO,
                                                              and ABEL HINOJOS
10
     As authorized on: April 5, 2021                  BURKE, WILLIAMS & SORENSEN, LLP
11
                                                      By: /s/ - Michael A. Slater
12                                                            Michael A. Slater
13                                                            Attorney for Defendant
                                                              SAN JOAQUIN COUNTY
14
15                                 SIGNATURE ATTESTATION

16          Pursuant to Eastern District of California Local Rule 131(e), I attest that I

17   obtained authorization to place e-signatures from Plaintiffs’ counsel and the County’s

18   counsel on this document and to file this document with the Court.

19                                                           By: /s/ - Joshua J. Stevens_
                                                                     Joshua J. Stevens
20
                                              ORDER
21
            The Court, having considered the Parties’ stipulation, and good cause appearing,
22
     orders that:
23
            1.      The City Defendants are excused from responding to Plaintiffs’ FAC;
24
            2.      Plaintiffs shall file a Second Amended Complaint consistent with the
25
     Parties’ stipulation by no later than June 4, 2021;
26
            3.      The City Defendants shall have 28 days following the filing of Plaintiffs’
27
     SAC to move, plead, or otherwise respond to it; and
28                                             4
     STIPULATION AND ORDER REGARDING PLAINTIFFS
     FILING A SECOND AMENDED COMPLAINT
1          4.     The County is excused from responding to Plaintiffs’ SAC, but the County
2    may file an Answer to the SAC if it chooses to do so.
3          IT IS SO ORDERED.
4
5
     DATED: May 6, 2021                     /s/ John A. Mendez
6
                                            THE HONORABLE JOHN A. MENDEZ
7                                           UNITED STATES DISTRICT COURT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                5
     STIPULATION AND ORDER REGARDING PLAINTIFFS
     FILING A SECOND AMENDED COMPLAINT
